SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SÃO PAULO, MARCH 15, 2012 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBovespa: GOLL4 and NYSE: GOL) (S&P/Fitch:BB-/BB-, Moody`s: B1), the largest low-cost and low-fare airline in Latin America, recorded a 3% reduction in total demand over February 2011, and total load factor for February 2012 stood at 64.5%. DEMAND GOL’s domestic demand fell by 2.3% year - on - year in February, mainly due to the 9% upturn in yields in the same period. This was the result of the Company’s continued recovery of margins. Also in comparison with the same month last year, the Company's international d e m a n d recorded a 9.3% decline , mainly due to the difference in route networks between periods. In February 2011, the Company was operating international charter flights and regular flights to Bogotá, Colombia. OPERATING DATA February February % Chg. January % Chg. (MoM) 2012(*) 2011(*) (YoY) 2012(*) Total System ASK (mm) 3,880.4 3,733.3 3.9% 4,382.5 -11.5% RPK (mm) 2,503.1 2,579.9 -3.0% 3,085.8 -18.9% Load Factor 64.5% 69.1% -4.6p.p. 70.4% -5.9p.p. Domestic Market ASK (mm) 3,529.5 3,296.2 7.1% 4,005.6 -11.9% RPK (mm) 2,266.1 2,318.7 -2.3% 2,805.0 -19.2% Load Factor 64.2% 70.3% -6.1p.p. 65.5% -1.3p.p. International Market ASK (mm) 350.8 437.1 -19.7% 376.9 -6.9% RPK (mm) 237.0 261.1 -9.3% 280.8 -15.6% Load Factor 67.5% 59.7% 7.8p.p. 57.0% 10.5p.p. (*) February 2012 – preliminary figures; February 2011 – adjusted management figures; January 2012 – National Civil Aviation Agency (ANAC) figures. SUPPLY Domestic supply increased by 7.1% over February 2011, mainly due to the 6.8% increase in the average stage length (877 km in Feb/12 versus 821 km in Feb/11), together with the 7.1% upturn in operational volume (number of arrivals). International supply fell by 19.7% in the same period, chiefly due to: (i) the return of three B767 aircraft that had been chartered out for international flights; and (iI) the discontinuation of flights to Bogotá, in Colombia. GOL’s total supply climbed by 3.9% year
